Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 4/9/2021.
Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are moot as they pertain to rejections which are withdrawn.
While the double patenting rejections have been withdrawn below, the examiner notes that they may be reapplied upon the response by applicant.
All objections and rejections not set forth below have been withdrawn.
Claims 1-3, 4, 5, 7-9, 11, 12, 14-16, 18, and 20 have been examined.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In this case, the applicants have amended the claims to recite “generating, during initialization of a computing device, by the hypervisor executing on the computing device a plurality of tokens, each token uniquely corresponding to an operating system present on the computing device”. While there is support for portions of this limitation, there is not support for the limitation as a whole.  The applicants have not pointed to where support for such a limitation can be found, and the examiner is unable to find such support in the specification.  While Paragraph 0039 appears to provide support for the hypervisor generating the tokens unique for .
Claim Objections
Claims 1, 2, 4, 5, and 7 are objected to because of the following informalities:  Claim 1 recites “the trusted program is is permitted” which is not grammatically correct.  Claims 2, 4, 5, and 7 depend from claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18, and 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Conclusion
Claims 1-5, 7-12, 14-18, and 20 have been rejected.
US 2013/0091568 discusses security in a virtual machine monitoring environment which discusses controlling access to protected memory of each virtual address space, but does not appear to discuss generating tokens for each operating system by the VMM at during initialization of the computing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491